DETAILED ACTION
Claims 1-23 have been preliminarily cancelled.
Claims 24-43 have been added.
Claims 21-43 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/22 has been acknowledged and considered by the examiner.

	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,240,060 (Patent ‘060).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below.
In the chart below, the examiner is utilizing independent claim 24 (independent claims 31 and 38 are similar in scope) of the instant application, as exemplary, with independent claim 1 (independent claims 6 and 11 are similar in scope) of the Patent '060.

Instant Application 17/645351
Patent No. 11,240,060
Claim 24:  An apparatus configured to facilitate delivery of output communications, the apparatus comprising: 

a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions; and 

a non-transitory memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions, the computer-readable instructions being configured, when executed, to cause the processor to:

receive one or more electronic communications corresponding with the output communications;

determine a smart watch client device associated with a smart phone client device, wherein the smart phone client device is in communication with the apparatus via a first communications network, and wherein the smart watch client device is in communication with the smart phone client device via a second communications network separate from the first communications network;

determine a mechanism identifier associated with each of the smart phone client device and the smart watch client device;

correlate one or more delivery identifiers to the one or more electronic communications by determining one or more offsets relative to each of the mechanism identifiers;

embed the one or more delivery identifiers in the one or more electronic communications; and

cause simultaneous delivery of the one or more electronic communications to the smart phone client device and the smart watch client device based on the one or more delivery identifiers.

Claim 1: An apparatus configured to facilitate delivery of output communications, the apparatus comprising: 

a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions; and 

a non-transitory memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions, the computer-readable instructions being configured, when executed, to cause the processor to: 

receive one or more electronic communications corresponding with the output communications; 

determine one or more secondary client devices associated with a primary client device, wherein the primary client device is in communication with the apparatus via a first communications network, and wherein the one or more secondary client devices are in communication with the primary client device via a second communications network separate from the first communications network; 

determine, based at least in part on a recursive algorithm, one or more offsets between the primary client device and the one or more secondary client devices; 

determine, based at least in part on the one or more offsets, a mechanism identifier associated with each of the primary and secondary client devices; 

correlate one or more delivery identifiers to the one or more electronic communications based at least in part on the mechanism identifiers; 

embed the one or more delivery identifiers in the one or more electronic communications; and 

provide the one or more electronic communications to the primary client device and the one or more secondary client devices to cause simultaneous delivery of the corresponding output communications based at least in part on the one or more delivery identifiers.


As shown above, the comparison between claim 24 of the instant Application and claim 1 of the Patent ‘060 reveals that claim 1 of Patent ‘060 is simply a species of the broader genus claim 24 of the instant Application.  
For example, the difference between the instant Application and the Patent ‘060 is that the Patent ‘060 recites one or more secondary client devices and a primary client device, and the instant application recites a smart watch and smart phone, which are examples of a secondary client device and primary client device, respectively.  Further, Patent ‘060 recites the limitation “determine, based at least in part on a recursive algorithm, one or more offsets between the primary client device and the one or more secondary client devices”.
Further, dependent claims 25-30, 32-37 and 39-43 of instant Application are the same as dependent claims 2-5, 7-10 and 12-14 of the Patent ‘645.
Hence, claims 1-20 of the instant Application are generic to the species of the invention covered by claims 1-20 of the Patent ‘645.  Thus, the broader generic invention is anticipated by the narrower species of the Patent ‘645.  Without a terminal disclaimer, the species claims preclude issuance of the generic application. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 25, 27-32, 34-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. 2015/0341903 A1) in view of Welcher et al. (U.S. 2014/0115072 A1), and further in view of Lee et al. (U.S. 2014/0010515 A1).
Regarding claims 24, 31 and 38, Jeong discloses an apparatus configured to facilitate delivery of output communications, the apparatus comprising:
a processor including one or more processing devices configured to perform independently or in tandem to execute hard-coded functions or execute software instructions (see Jeong; paragraphs 0621 and 0622; Jeong discloses a processor used to perform the computer-readable code/instructions); and 
a non-transitory memory comprising one or more volatile or non-volatile electronic storage devices storing computer-readable instructions (see Jeong; paragraphs 0621 and 0622; Jeong discloses the computer readable code recorded on ROM, floppy disk, etc.), the computer-readable instructions being configured, when executed, to cause the processor to:
receive one or more electronic communications (notification event) corresponding with the output communications (notification message) (see Jeong; paragraphs 0095-0097; Jeong discloses receiving a notification event, i.e. “electronic communications”, and a notification message, i.e. “output communications” that corresponds to the notification event.  Further, the notification message may include the content of the notification event, e.g. SMS message, email, news update. Therefore, the notification message matches, i.e. “corresponding”, to the notification event);
determine a smart watch client device (wearable device 100) associated with a smart phone client device (device 200) (see Jeong; paragraphs 0093, 0094, 0141 and 0193; Jeong discloses device 200, which includes a smart phone, receives information of the wearable device 100, which includes a watch that has communication and data processing operation, by a short-range wireless communication, such as Bluetooth, in which as known uses a discovery protocol.  The examiner notes that applicant’s specification states that determining a secondary client device associated with a primary device is based on a discovery protocol such as Bluetooth, see applicant’s specification; page 27 paragraph 0102), wherein the smart phone client device (device 200) is in communication with the apparatus via a first communications network, and wherein the smart watch client device (wearable device 100) is in communication with the smart phone client device (device 200) via a second communications network separate from the first communications network (see Jeong; paragraphs 0096, 0100, 0141 and 0360; Jeong discloses device 200 receives information from an external server, i.e. “first communication network”, and device 200 and wearable device 100 are connected through a network, i.e. “second communication network”, such as a personal area network which can include Bluetooth.  Further, the external server can be a cloud server.  Therefore, the network between the device 200 and the external server is a cloud network which is separate from the network between the device 200 and the wearable device 100, i.e. PAN/Bluetooth network);
While Jeong discloses the “smart watch client device” and “smart phone client device” receiving the electronic communication and a delivery identifier, as discussed above, Jeong does not explicitly disclose determine a mechanism identifier associated with each of the smart phone client device and the client device; embed the one or more delivery identifiers in the one or more electronic communications; and cause simultaneous delivery of the one or more electronic communications to the smart phone client device and the client device based on the one or more delivery identifiers. 
In analogous art, Welcher discloses determine a mechanism identifier (clock time, e.g. current time) associated with each of the smart phone client device (master device) and the  client device (slave device) (see Welcher; paragraphs 0017, 0032, 0040 and 0043; Welcher discloses communication devices, such as a smart telephone and other hand-held wireless communication devices.  The communication devices can be configured as a master device and a slave device that are paired with each other via a network.  A clock time ,i.e. “mechanism identifier”, such as the current time at a server, being used, i.e. is determined, in order to synchronize the clocks between the master device and the slave device.  As such, the clock time is associated with the master and slave devices.   The examiner notes that applicant’s specification states that a “mechanism identifier” can be clock time; see applicant’s specification; page 20, paragraph 0079); and 
embed (include) the one or more delivery identifiers (start time) in the one or more electronic communications (notification event instruction message) (see Welcher; paragraphs 0044, 0045 and Figure 5; Welcher discloses a start time, e.g. 7:18:28, is included, i.e. “embed”, into the instruction message, i.e. “one or more electronic communications”); and
cause simultaneous delivery of the one or more electronic communications (alert) to the smart phone client device (master device) and the client device (slave device) based on the one or more delivery identifiers (clock time) (see Welcher; paragraphs 0032 and 0052; Welcher discloses devices 104 and 144 configured as a master device and slave device, respectively, are also configured to synchronize alerts, that is output alert substantially at the same time.  In particular, device 144 has synchronized its clock with the clock of device 104).
One of ordinary skill in the art would have been motivated to combine Jeong and Welcher because they both disclose features of notifying client devices, and as such are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of notification/alert presentation as taught by Welcher into the system of Jeong in order to provide the user of Jeong a way to receive the notification based on time and location (see Jeong; paragraph 0185), and giving a start time for the alert of the notification, whereas, both devices can display the alert at the same time (see Welcher; paragraph 0052).
While Welcher discloses “correlate the one or more delivery identifiers (start time) to the one or more electronic communications (notification event instruction message)” (see Welcher; paragraphs 0042-0045 and Figure 5; Welcher discloses an instruction message includes an identifier, e.g. the subject line of an email, of the notification event.  In other words, the instruction message includes content of the email.  Further, a start time, e.g. 7:18:28, in the instruction message is used as the start time for an alert of the notification event based on the current time, e.g. 7:18:25), the combination of Jeong and Welcher does not explicitly disclose correlate one or more delivery identifiers to the one or more electronic communications by determining one or more offsets relative to each of the mechanism identifiers.
In analogous art, Lee discloses correlate one or more delivery identifiers (timing parameters) to the one or more electronic communications (media stream) by determining one or more offsets relative to each of the mechanism identifiers (virtual and local clocks) (see Lee; paragraphs 0091 and 0092; Lee discloses synchronization of a received media stream by a node based on determining an offset using timing parameters, such as time stamps, i.e. “one or more delivery identifiers”, and a virtual and local clock, i.e. “mechanism identifier”).
One of ordinary skill in the art would have been motivated to combine Jeong, Welcher and Lee because they all disclose features for playing media on a client device.  In particular, Jeong discloses the notification message may include information on a streaming service for a device (see Jeong; paragraph 0551) and Welcher discloses the communication devices can be media players, and as such, Lee would provide synchronization in playing/streaming media.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of synchronization as taught by Lee into the combined system of Jeong and Welcher in order to provide the benefit of efficiency by allowing media to be played together on two devices.
Further, Jeong discloses the additional limitations of claim 31, a processing circuitry (see Jeong; paragraphs 0622 and 0625; Jeong discloses a processing element); and claim 38, a computer program product comprising at least one non-transitory computer-readable storage medium having computer executable program code instructions (see Jeong; paragraph 0622; Jeong discloses computer readable code recorded on a storage medium).
Regarding claims 25, 32 and 39, Jeong, Welcher and Lee disclose all the limitations of claims 24, 31 and 38, as discussed above, and further the combination of Jeong, Welcher and Lee clearly disclose wherein the computer-readable instructions are further configured, when executed, to cause the processor to determine the smart watch client device based on a discovery protocol (Bluetooth) (see Jeong; paragraphs 0141 and 0193; Jeong discloses device 200 receives information of the wearable device 100, which includes a watch that has communication and data processing operation, by a short-range wireless communication, such as Bluetooth. The examiner notes that applicant’s specification states that determining a secondary client device associated with a primary device is based on a discovery protocol such as Bluetooth, see applicant’s specification; page 27 paragraph 0080). 
Regarding claims 27, 34 and 41, Jeong, Welcher and Lee disclose all the limitations of claims 24, 31 and 38, as discussed above, and further the combination of Jeong, Welcher and Lee clearly disclose wherein the computer-readable instructions are further configured, when executed, to determine a predetermined period (time and date) to deliver the corresponding output communications (notification message) based at least in part on user client device settings (see Jeong; paragraph 0103; Jeong discloses the wearable device 100 may select an attribute of a notification message and set, as a notification setting, whether to receive a notification message corresponding to the selected attribute, which may include time information and date information.  As such, setting a “predetermined period to deliver”).
Regarding claims 28 and 35, Jeong, Welcher and Lee disclose all the limitations of claims 24 and 31, as discussed above, and further the combination of Jeong, Welcher and Lee clearly disclose wherein the first communications network comprises a cellular network, and wherein the second communications network comprises a Bluetooth personal area network (see Jeong; paragraphs 0096, 0100 and 0141; Jeong discloses device 200, e.g. cellular phone, receives information from an external server, i.e. therefore the network between the device and external server is a “cellular network”, and device 200 and wearable device 100 are connected through a network such as a personal area network which can include Bluetooth).
Regarding claims 29 and 36, Jeong, Welcher and Lee disclose all the limitations of claims 24 and 31, as discussed above, and further the combination of Jeong, Welcher and Lee clearly disclose wherein the first communications network comprises a wide area network, and wherein the second communications network comprises a personal area network (see Jeong; paragraphs 0096, 0100, 0141 and 0360; Jeong discloses device 200 receives information from an external server, i.e. communication via a “first communication network”.  The external server can be a cloud server.  Therefore, the network between the device 200 and the external server is a cloud network which is a “wide area network”.  And device 200 and wearable device 100 are connected through a network, i.e. “second communications network”, such as a personal area network including Bluetooth.  Further, Welcher discloses that the devices can be connected to a server via a WAN, as well as, to each other via a local link, such as Bluetooth; see Welcher; paragraphs 0023 and 0024).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 24, 31, 38.
Regarding claims 30, 37 and 43, Jeong, Welcher and Lee disclose all the limitations of claims 24, 31 and 38, as discussed above, and further the combination of Jeong, Welcher and Lee clearly disclose wherein the computer-readable instructions are further configured, when executed, to cause the processor to embed (include) the one or more delivery identifiers (start time) in metadata associated with the one or more electronic communications (notification event instruction message) (see Welcher; paragraphs 0044, 0045 and Figure 5; Welcher discloses the instruction message, which has the content of the notification event includes, e.g. embeds, a start time associated with information, e.g. “metadata”, on when the alert for the notification event should be started).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 24 and 31.
Regarding claim 42, Jeong, Welcher and Lee disclose all the limitations of claim 38, as discussed above, and further the combination of Jeong, Welcher and Lee clearly disclose wherein the personal area network is a Bluetooth communications network (see Jeong; paragraphs 0100 and 0141; Jeong discloses device 200 and wearable device 100 are connected through a network, such as a personal area network including Bluetooth).

Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. 2015/0341903 A1) in view of Welcher et al. (U.S. 2014/0115072 A1) and of Lee et al. (U.S. 2014/0010515 A1), and further in view of McGavran et al. (U.S. 2017/0160098 A1).
Regarding claims 26, 33 and 40, Jeong, Welcher and Lee disclose all the limitations of claims 24, 31 and 38, as discussed above. While the combination of Jeong, Welcher and Lee disclose the “one or more electronic communications” and the “one or more delivery identifiers”, as discussed above, the combination of Jeong, Welcher and Lee does not explicitly disclose wherein the computer-readable instructions are further configured, when executed, to cause the processor to delay a smart phone client device electronic communication of the one or more electronic communications relative to a smart watch client device electronic communication of the one or more electronic communications based on the one or more delivery identifiers.
In analogous art, McGavran discloses wherein the computer-readable instructions are further configured, when executed, to cause the processor to delay a smart phone client device electronic communication of the one or more electronic communications relative to a smart watch client device electronic communication of the one or more electronic communications based on the one or more delivery identifiers (see McGavran; Abstract and paragraph 0188; McGavran discloses a first device, such as a smartphone, coordinates the timing or sequence of alerts, i.e. “one or more electronic communications”, for an event on the first device and on a second device, such as a smartwatch.  The smartwatch presents an alert to a user indicating an event condition has been met before the first device presents a different alert to the user indicating that the same event condition has been met.  The alerts are spaced apart based on a predetermined delay time period, i.e. “delay” based on a “delivery identifier”.  In other words, both the smartwatch and smartphone present an alert for the same event, however, the smartphone waits a delay period of time before presenting an alert).
One of ordinary skill in the art would have been motivated to combine Jeong, Welcher, Lee and McGavran because they all disclose features of notifying client devices, and as such are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of notification/alert presentation as taught by McGavran into the combined system of Jeong, Welcher and Lee in order to increase the effectiveness of alerts, such as navigation alerts, by allowing the alerts to be presented in a coordinated alert sequence (see McGavran; paragraphs 0014 and 0188).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gray (U.S. 2013/0339436 A1) discloses a primary device playing an alert first and a secondary device playing the alert after a delay time period.
Ryu et al. (U.S. 2015/0341904 A1) discloses a notification being provided to a device or a wearable device, e.g. smartphone and smartwatch, in which, providing the notification is suspended until detection of the wearable device being worn.
Rolnik (U.S. 2006/0036695 A1) discloses receiving a message and detecting if a delay should be applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        09/25/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442